Citation Nr: 0008104	
Decision Date: 03/27/00    Archive Date: 03/29/00

DOCKET NO.  96-50 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for residuals of a low 
back injury with disc herniation at L4 through S1, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1989 through 
November 1990.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, which granted an increased rating of 20 percent 
for the veteran's residuals of a low back injury with disc 
herniation at L4 through S1.  The veteran filed a timely 
appeal, contending in substance, that the severity of his 
service-connected low back disability warranted an evaluation 
in excess of 20 percent.  In December 1997, the Board 
remanded the case back to the RO further development.  The 
requested development having been completed, the case has now 
been returned to the Board for resolution.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO.  

2.  The veteran's residuals of a low back injury with disc 
herniation at L4 through S1 are objectively shown to be 
productive of symptomatology most consistent with moderate, 
recurrent attacks of intervertebral disc syndrome or muscle 
spasm on forward bending loss of lateral spine motion, 
unilateral, in the standing position.  


CONCLUSION OF LAW

The criteria for assignment of an evaluation in excess of 20 
percent for the veteran's residuals of a low back injury with 
disc herniation at L4 through S1 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 
5292, 5293, and 5295 (1999).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The preliminary question before the Board is whether the 
veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), and if so, 
whether the VA has properly assisted him in the development 
of his claim.  A mere allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased rating.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 628, 632 (1992).  Accordingly, the 
Board finds that the veteran has submitted a well-grounded 
claim.  

Once a claimant has submitted a well-grounded claim, the VA 
has a duty to assist him in developing facts which are 
pertinent to that claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veteran's service medical records, 
records of treatment following service, reports of VA rating 
examinations, and a transcript of personal hearing testimony 
given before a Hearing Officer at the RO.  The Board is not 
aware of any additional evidence which is available in 
connection with the present appeal.  Therefore, no further 
assistance to the veteran regarding the development of 
evidence is required.  See 38 U.S.C.A. § 5107(a); McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  In 
addition, where entitlement to an increased rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection of parts 
of the system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination, 
and endurance.  It is essential that the examinations upon 
which ratings are based adequately portray the anatomical 
damage and the functional loss with respect to all these 
elements.  The functional loss may be due to the absence of 
part or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See 38 C.F.R. §§ 4.40, 4.45 (1999).  Under DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995), the Board may 
consider granting a higher evaluation in cases in which 
functional loss due to pain is demonstrated.  

Service connection for a low back disorder was granted by a 
February 1991 rating decision, and a zero-percent evaluation 
was assigned, effective from November 24, 1990.  In July 
1995, the veteran filed a claim for an increased evaluation 
for his low back disorder.  By a rating decision of May 1996, 
an increased 20 percent evaluation was assigned, effective 
from July 21, 1995.  The veteran filed a timely appeal, 
contending that the severity of his disability warranted an 
evaluation in excess of 20 percent.  

VA outpatient clinical treatment records dating from October 
1995 through August 1998 show that the veteran was seen for 
complaints of chronic low back pain throughout this period.  
The report of a MRI examination dated in October 1995 shows 
that the veteran had degenerative changes at L4-L5 and at L5-
S1.  There were small-herniated nucleus pulposus at these 
sites.  X-rays taken in May 1996 showed normal results, but a 
treatment record dated in October 1996 showed forward flexion 
to 65 or 70 degrees.  A back brace was recommended.  The 
records show that the veteran had been undergoing physical 
therapy in 1997, and that in November 1997, he was issued a 
TENS unit.  A June 1998 treatment record shows that the 
veteran had forward flexion to 95 degrees and lateral 
flexion, bilaterally, to 30 degrees.  

The veteran underwent a VA rating examination in May 1996.  
The report of that examination shows that he had been 
diagnosed with a herniated nucleus pulposus at L4-5 in 
service, and that he had received steroid injections.  He 
stated that since January 1991, he experienced constant 
problems, and that he had fallen down on occasion.  In 
addition, the veteran was noted to have been taking 
medication for his complaints of low back pain, and had 
borrowed a cane to use for the last three days.  On 
examination, the veteran was noted to walk with a limp and 
that he used a cane secondary to a sprained foot, but not due 
to any back disability, per se.  The veteran had 105 degrees 
of flexion, 30 degrees of hyperextension, and 55 degrees of 
rotation.  Lateral flexion was to 60 degrees on the left and 
50 degrees on the right.  The examiner noted that he did not 
have the veteran's claims file available for review at the 
time of the examination, and thus limited his diagnosis to a 
herniated nucleus pulposus at L4-5 and L5-S1 (small).  

In January 1997, the veteran appeared at a personal hearing 
before a Hearing Officer at the RO in which he testified that 
he experienced constant pain as a result of his service-
connected low back disability, and that he was unemployed as 
a result.  The veteran's service representative offered that 
the veteran had been seen at the VA Medical Center (VAMC) for 
treatment in December 1996, and that such treatment records 
were crucial to his claim.  The veteran testified that he 
experienced muscle spasms of varying degrees of severity, and 
that they would occur on a weekly or daily basis depending on 
a variety of factors.  In addition, he stated that he 
experienced severe numbness in his leg due to his back 
disability, and that prolonged sitting or walking was 
painful.  He indicated that he had received a corset/back 
brace from the VAMC which was somewhat effective in allowing 
increased range of motion.  

Pursuant to the Board's Remand Order of December 1997, the 
veteran underwent an additional VA rating examination in 
October 1998.  The veteran was noted to have complaints of 
increased low back pain of three years' duration, but that he 
did not have any leg pain secondary to his low back 
disability.  The veteran was noted to be using a back brace 
in addition to a TENS unit in an attempt to alleviate his 
symptoms.  The examiner also noted the report of an August 
1998 MRI examination showing that the veteran had 
degenerative changes and a small herniated nucleus pulposus 
at L4-5 and L5-S1, consistent with the October 1995 MRI 
report.  On examination, the veteran was found to have 50 
degrees of forward flexion with pain beyond 50 degrees.  
However, the examiner ruled out any increase in dysfunction 
due to pain.  The veteran was also found to have lateral 
flexion of 35 degrees bilaterally, and 10 degrees of 
extension.  The examiner noted that the veteran had a 
lumbosacral muscle spasm which was obvious and palpable.  The 
veteran was observed to be able to squat and heel walk 
without pain.  Peripheral neuropathy was not found.  The 
examiner also noted that the veteran was employed as a 
security guard, and that he reported not having missed any 
significant periods from work due to his back disability.  
The examiner concluded with a diagnosis of status-post low 
back injury with resultant chronic low back pain.  He noted 
that it was believed to be mechanical and not surgically 
correctable.  In addition, the examiner observed that the 
veteran's pain appeared to have worsened over the past 
several years.  Further, he stated that the veteran was shown 
to have pain on motion past 50 degrees of forward flexion, 
but that he did not appear to have any functional impairment 
due to pain, per se.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (1999), a 20 
percent evaluation is assigned for moderate, recurring 
attacks of intervertebral disc syndrome.  A 40 percent 
evaluation is contemplated for severe, recurring attacks with 
intermittent relief.  Where there is a showing of pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief, assignment of a 60 
percent evaluation is contemplated.  A 60 percent evaluation 
is the highest rating available under Diagnostic Code 5293.  
Id.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295 (1999), a 20 
percent evaluation is assigned where there is muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in the standing position.  A 40 percent 
evaluation is contemplated where there is symptomatology 
consistent with severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of motion of forward bending in the 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of the joint 
space, or some of the above with abnormal mobility on forced 
motion.  A 40 percent evaluation is the highest rating 
available under Diagnostic Code 5295.  Id.  

The Board has reviewed the above-discussed evidence, and 
finds that the preponderance of the evidence is against 
assignment of an evaluation in excess of 20 percent for the 
veteran's residuals of a low back injury.  The Board 
recognizes that the veteran's representative stated in the 
June 1997 hearing that the veteran had been seen in December 
1996, and that such treatment records were essential to his 
claim for an increased rating.  Pursuant to the Board's 
December 1997 Remand Order, the RO attempted to secure these 
records, but no records pertaining to treatment during 
December 1996 were located.  

The Board recognizes that the veteran's treatment records 
show shows that he was seen for complaints of chronic low 
back pain during the course of this appeal.  However, the 
outpatient treatment records only show that the veteran 
received treatment for his subjective complaints, and those 
records do not show a disability to any particular degree of 
severity.  In addition, they do not objectively confirm any 
particular back pathology.  At the time of the October 1995 
MRI examination, the veteran was found to have degenerative 
changes at L5-S1 and at L4-L5.  He has been noted to use a 
back brace and a TENS unit to alleviate his symptoms.  The 
Board observes that from the time of the veteran's May 1996 
rating examination to the time he underwent treatment for 
back pain in June 1998, the range of motion in his low back 
appears to have fluctuated.  In May 1996, the veteran was 
found to have a greater than normal range of motion in his 
low back, while in October 1996, he appears to have lost from 
25 to 30 degrees of forward flexion.  In June 1998, the 
veteran was noted to have an essentially normal range of 
motion, albeit with a ten-degree loss of motion on lateral 
flexion.  

Further, the report of the most recent VA rating examination 
of October 1998 shows that the veteran had pain beyond 50 
degrees of flexion and that he could extend to 10 degrees.  
At that time, he was also found to have obvious and palpable 
muscle spasms.  Sciatic or peripheral neuropathy were not 
found, and the veteran's contentions that he experienced 
numbness in his lower extremity due to his low back 
disability were not objectively demonstrated.  While the 
veteran was shown to have some limitation of motion with 
muscle spasms, he was not shown to have any real neuropathy 
or radiculopathy.  Accordingly, the Board finds that 
assignment of a 40 percent evaluation under 5293 is not 
warranted because the veteran was not found to have symptoms 
consistent with severe recurring attacks of intervertebral 
disc syndrome with intermittent relief.  

The Board finds that under Diagnostic Code 5293, the 
veteran's objectively demonstrated symptomatology is most 
consistent with the criteria for assignment of a 20 percent 
evaluation, upon a showing of moderate, recurring attacks.  
However, while there is some evidence of pain beyond 50 
degrees of flexion, there was no limitation of function due 
to pain.  In addition, there is no real evidence of 
neuropathy or radiculopathy.  Therefore, the Board finds that 
a higher or additional rating based on painful motion is not 
for consideration.  See generally 38 C.F.R. §§ 4.40, 4.45; 
DeLuca, supra.  

Moreover, the Board finds that to the extent that the veteran 
is currently shown to have some limitation of motion with 
muscle spasm, the such symptomatology is consistent with the 
criteria warranting assignment of a 20 percent evaluation 
under Diagnostic Code 5295.  He is not shown to have 
symptomatology consistent with severe lumbosacral strain as 
contemplated for assignment of a higher 40 percent 
evaluation.  Essentially, what the evidence shows, is 
intermittent limitation of motion with muscle spasm.  No real 
functional impairment due to pain is noted, and no neuropathy 
or radiculopathy to a significant degree has been found.  
Accordingly, the Board concludes that the veteran's claim for 
assignment of an evaluation in excess of 20 percent for 
residuals of a low back injury must be denied.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not applicable, 
and the claim for an initial rating in excess of 20 percent 
for his residuals of a low back injury is denied.  See 
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  In any event, should the veteran's 
disability picture change, he may apply at any time for an 
increase in his assigned disability rating.  See 38 C.F.R. 
§ 4.1.  At present, however, the Board finds no basis upon 
which to grant an evaluation in excess of 20 percent for the 
veteran's residuals of a low back injury with disc herniation 
at L4 through S1.  

In addition, the potential application of Title 38 of the 
Code of Federal Regulations (1999) have been considered.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  In 
exceptional cases in where schedular evaluations are found to 
be inadequate, consideration of an "extraschedular 
evaluation commensurate with the average earning capacity due 
exclusively to the service-connected disability or 
disabilities" is made.  See 38 C.F.R. § 3.321(b)(1) (1999).  
The governing norm in these exceptional cases is a finding 
that the case presents such an unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Id.  

In this regard, the Board notes that the schedular 
evaluations in this case are not inadequate.  There is a full 
range of ratings, under the Rating Schedule, that anticipate 
greater disability for the veteran's residuals of a low back 
injury.  The record, however, does not establish the presence 
of findings that would support a higher rating under the 
Rating Schedule.  Further, the Board finds no evidence of an 
exceptional or unusual disability picture in this case.  The 
Board recognizes that the veteran experiences pain beyond 50 
degrees of flexion.  However, despite his disability, the 
veteran is currently employed as a security guard.  He has 
reported that he has not experienced any significant lost 
time from work due to his service-connected disability, and 
does not appear to have undergone hospitalization.  Given the 
foregoing, the veteran's service-connected low back 
disability cannot be said to have resulted in marked 
interference with employment, as contemplated under 38 C.F.R. 
§ 3.321(b)(1).  Given the veteran's age and current 
employment status, he cannot be said to be incapable of 
obtaining or retaining gainful employment.  Therefore, the 
Board must conclude that in the absence of factors suggestive 
of an unusual disability picture, further development in 
keeping with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not warranted here.  See Bagwell v. Brown, 8 
Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  


ORDER

Assignment of an evaluation in excess of 20 percent for 
residuals of a low back injury with disc herniation at L4 
through S1 is denied.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

